Exhibit 10.1

SEPARATION AND RESTRICTIVE COVENANT AGREEMENT

AND FULL RELEASE OF CLAIMS

This Separation and Restrictive Covenant Agreement and Full Release of Claims
(the “Agreement”) is by and between Sunoco LP and its and their subsidiaries and
affiliates (“SUN” or “Employer”) and Robert W. Owens (“Employee”).

WHEREAS, Employee has determined to retire from SUN and terminate his employment
status as an officer, director and/or manager of the Partnership and its
affiliates, all effective as of December 31, 2017; and

WHEREAS, in order to achieve a final and amicable resolution of the employment
relationship in all its aspects, including as an officer, director and/or
manager of SUN, (a) Employer has agreed to make payments under this Agreement to
which Employee is not otherwise entitled under any policy, practice, agreement
or other understanding, and (b) the Employer and the Employee are entering into
this Agreement and the Consulting Agreement of even date herewith between SUN
and the Employee (the “Consulting Agreement”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

  1. Separation from Employment. Employee’s employment with Employer has
terminated or will terminate effective December 31, 2017 (the “Termination
Date”).

 

  2. Consideration.

 

  (a) As consideration for Employee’s promises made in this Agreement, including
Employee’s full release of claims in Section 4 of this Agreement, Employer
agrees to the following:

 

  (i) Employer agrees to pay Employee a payment in the total gross amount of Six
Hundred Thirty Six Thousand Four Hundred Eighty Dollars and No Cents
($636,480.00) (the “Separation Payment”); less all required governmental payroll
deductions and withholdings. The Separation Payment shall be made as soon as
reasonably practicable after the Effective Date (as that term is defined in
Section 4 below).

 

  (ii) As further consideration, commencing on January 1, 2018, Employer shall
pay for the full cost of Employee’s premium for twelve (12) months of continued
health insurance coverage under SUN’s health insurance plan and the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), subject to the terms, conditions
and limitations of that health insurance plan. Employee must make such elections
and take such other actions as may be required by the health plan and applicable
law in order to receive such continued coverage.

 



--------------------------------------------------------------------------------

  (iii) As further consideration, Employer agrees to reimburse/pay Employee for
Employee’s reasonable relocation expenses from Dallas, TX to a location of
Employee’s choosing. Employee agrees to make such relocation prior to
December 31, 2018. The relocation reimbursement shall include, if necessary,
home sale loss protection on the Employee’s Dallas home and tax gross-up
protection on the relocation benefits.

 

  (b) As consideration for Employee’s agreement to be bound by the restrictive
covenants found in Section 6 of this Agreement as well as the specific promises
and covenants of Sections 5, 6 and 11, Employer agrees to the following:

 

  (i) As further consideration, Employer agrees to pay Employee an amount equal
to [100%] [NTD: AMOUNT/PERCENTAGE TO BE UPDATED AT TERMINATION DATE BASED ON
TRENDING PERFORMANCE] of the Employee targeted bonus award for 2017 under the
Energy Transfer Partners. L.L.C. Annual Bonus Plan (the “Bonus Plan”), which
amount reflects performance achieved against stated goals under the Bonus Plan.
For 2017, [100%] [NTD: TO BE UPDATED AT TERMINATION DATE BASED ON TRENDING
PERFORMANCE] of Employee’s target bonus is Seven Hundred Ninety-Five Thousand
Six Hundred Dollars and No Cents ($795,600.00) (the “Bonus Equivalent Award”).
Employee understands and acknowledges that he is not eligible for any amounts
under the Bonus Plan as his employment is ending prior to the date awards under
the Bonus Plan would otherwise be paid to employees and that the Bonus
Equivalent Award received is at the full discretion of the Employer. Payment of
the Bonus Equivalent Award shall be made within ten (10) business days of the
Effective Date.

 

  (ii)

SUN shall cause the Employee’s unvested restricted units/phantom units (as
described below) awarded to the Employee pursuant to the terms of the Second
Amended and Restated Energy Transfer Partners, L.P. 2008 Long Term Incentive
Plan (the “ETP 2008 Unit Plan”), and the Sunoco LP 2012 Long-Term Incentive Plan
(“SUN Unit Plan”) to be accelerated in their vesting in accordance with the
vesting schedule set forth below. After giving effect to the restricted
units/phantom units that vested on December 5, 2017, Employee has outstanding
awards under the ETP 2008 Unit Plan of 12,000 restricted units and 183,080
restricted phantom units under the SUN Unit Plan that are otherwise not
scheduled to vest until after the Employee’s termination of employment

 

-2-



--------------------------------------------------------------------------------

  (collectively the “Accelerated Vesting Units”). In connection with this
Agreement and Section 2(b)(i) hereof, ETE shall or shall cause the Accelerated
Vesting Units to accelerate and fully vest as follows:

Within in ten (10) business days after the Effective Date:

 

  (a) 6,000 restricted units under the ETP 2008 Unit Plan; and

 

  (b) 91,540 restricted phantom units under the SUN Unit Plan.

As of January 1, 2019:

 

  (a) 6,000 restricted units under the ETP 2008 Unit Plan; and

 

  (b) 45,770 restricted phantom units under the SUN Unit Plan.

As of January 1, 2020:

 

  (a) 45,770 restricted phantom units under the SUN Unit Plan.

For purposes of the rest of this Section and Section 6 the Accelerated Vesting
Units shall be referred to as the (“Restrictive Covenant Units”). Employee
understands and acknowledges that the acceleration of the Restricted Covenant
Units is a taxable event on each of the accelerated vesting dates and will be
subject to applicable government withholdings. Employee further understands and
acknowledges that Employer will satisfy Employee’s statutorily applicable
governmental withholding obligation through the sale and withholding of
accelerated restricted common/phantom units. Employee further acknowledges and
agrees that each of the accelerated vesting events with respect to the
Restricted Covenant Units is completely and fully predicated on Employee’s
continued compliance with this Agreement, specifically Section 5, 6, and 11 as
well as the terms and conditions of the Consulting Agreement. Employee also
understands and acknowledges that Employee would not otherwise be eligible for
accelerated vesting of the Restrictive Covenant Units, or payment of any
amounts, under the ETP 2008 Unit Plan and/or the SUN Unit Plan as all of the
applicable long-term incentive plans require continuing employment on the
vesting dates of the awards in order to receive them.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Employer agrees that in the event (i) there is a
change in control of Sunoco GP, LLC, other than to an affiliate of Energy
Transfer Equity, L.P. (“ETE”); or (ii) SUN common units are no longer publicly
traded, any unvested Accelerated Vesting Unit shall accelerate within ten
(10) business days of the change of control or delisting, as applicable.

Employee specifically acknowledges and agrees that the provisions contained in
Section 5, 6 and 11 are material inducements to the Employer providing the
compensation described in Section 2(b) above. Employee also specifically agrees
and acknowledges that he will not seek to or raise as part of any judicial or
administrative process to have the restrictive covenants found in Section 6 as
well as promises and covenants in Sections 5, 6 and 11 to be determined to be
invalid or unenforceable for any reason.

The consideration given to Employee hereunder is expressly and completely
conditioned upon Employee’s full compliance with the terms and conditions set
forth in this Agreement. Notwithstanding anything in this Agreement to the
contrary, and in addition to any and all other remedies and alternatives which
may be available at law or in equity, in the event of a breach of the provisions
of this Agreement by Employee, Employer may (in its sole discretion) cease
without further obligation to Employee to make any of the remaining payments set
forth in this Section 2.

 

  3. No Additional Benefits. Employee agrees that this Agreement resolves any
and all outstanding issues arising from Employee’s employment. Employee further
acknowledges and agrees that Employee has received all compensation and benefits
to which Employee would otherwise be entitled through the Termination Date and
shall receive no other compensation or benefits from Employer other than those
set forth above, including under the Energy Transfer Partners GP, L.P. Severance
Plan (the “ETP Severance Plan”), the Sunoco GP LLC Severance Plan (the “SUN
Severance Plan”) the ETP 2008 Unit Plan and/or the SUN Unit Plan. However,
Employee shall retain any vested interest and vested rights that Employee may
otherwise have under any employee benefit plan sponsored by Employer subject to
the terms and conditions of such plan.

 

  4.

Release of Claims. Employee stipulates, agrees, and understands that for and in
consideration of the mutual covenants set forth in this Agreement, specifically
including the payments and considerations set forth in Section 2 above, the same
being good and valuable consideration, Employee hereby acting of Employee’s own
free will, voluntarily and on behalf of himself, Employee’s heirs,
administrators, executors, successors and assigns, RELEASES, ACQUITS and forever
DISCHARGES Employer and Employer’s parent entities, and its and their respective
past and present subsidiaries, affiliates, specifically including Energy
Transfer Equity, L.P., and Energy Transfer Partners, L.P., partners, directors,
officers, owners, shareholders, employees, benefit plans, benefit plan

 

-4-



--------------------------------------------------------------------------------

  fiduciaries, predecessors, joint employers, successor employers and agents,
and each of them (collectively “Released Parties”), of and from any and all
debts, obligations, claims, counterclaims, demands, judgments and/or causes of
action of any kind whatsoever, including under the ETP Severance Plan and/or the
SUN Severance Plan (whether known or unknown, in tort, contract, at law or in
equity, by statute or regulation, or on any basis), based on facts occurring at
any time before, or at the time of, Employee’s signing of this Agreement, for
any damages or other remedies of any kind, including, without limitation, direct
or indirect, consequential, compensatory, actual, punitive, or any other
damages, attorneys’ fees, expenses, reimbursements, costs of any kind or
reinstatement. This release includes, but is not limited to, any and all rights
or claims, demands and/or causes of action arising out of Employee’s employment
or termination from employment with Employer, or relating to purported
employment discrimination, retaliation or violations of civil rights, if any,
including, but not limited to, claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866
and/or 1871, the Age Discrimination in Employment Act (“ADEA”), the Older
Workers Benefit Protection Act of 1990, the Americans With Disabilities Act of
1990, Executive Order 11246, the Equal Pay Act of 1963, the Rehabilitation Act
of 1973, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, or
any other applicable federal, state, or local statute or ordinance or any other
claim, whether statutory or based on common law, arising by reason of Employee’s
employment with Employer or the termination of such employment or circumstances
related thereto, or by reason of any other matter, cause, or thing whatsoever,
from the first date of employment with Employer to the date and time of
execution of this Agreement. Notwithstanding the preceding, nothing in this
Agreement is intended to waive or otherwise release Employee’s right to:
(i) coverage under the Employer’s director and officer insurance policies, if
any; (ii) indemnification under the Employer’s organizational documents and/or
internal policies or, for events related to his period of employment with the
Employer, as may be applicable; or (iii) any claims arising from breach of this
Agreement by the Employer.

 

     Employee has a period of forty-five (45) days in which to consider this
Agreement. Employee may choose to sign this Agreement prior to the expiration of
the forty-five (45) day period, but is not required to do so. Once Employee
signs the Agreement, Employee shall have a period of seven (7) days from the
date Employee signs the Agreement to revoke the Agreement. The Agreement shall
not become effective or enforceable until the eighth day after Employee signs
the Agreement (the “Effective Date”). To revoke this Agreement, Employee must
provide written notice of revocation to Employer at Attention: Christopher
Curia, Executive Vice President and Chief Human Resources Officer, 8111
Westchester Drive, Suite 600, Dallas, Texas, 75225, prior to the expiration of
the seven (7) day revocation period. No payments under this Agreement shall be
due until the expiration of the seven (7) day revocation period. Employer hereby
advises Employee to consult with an attorney concerning this Agreement prior to
signing the Agreement.

 

-5-



--------------------------------------------------------------------------------

  5. Confidential and Proprietary Information. Employee acknowledges, agrees and
stipulates that during his employment Employee had access to confidential and
proprietary information relating to the business and affairs of Employer and its
parent, subsidiary, and affiliated entities including, by way of example,
(i) financial information, including budgets or projections, business plans,
pricing policies or strategies, tariff information, business methods, or any
other financial, marketing, pricing, or regulatory strategic information;
(ii) information about existing or potential customers and their
representatives, including customer identities, lists, preferences, customer
services and all other customer information; (iii) information about pending or
threatened legal or regulatory proceedings; (iv) unit holder data, information
about employees and the terms and conditions of their employment; (v) computer
techniques, programs and software; (vi) trade secrets, technical information,
patents, techniques, concepts, formulas, documentation, intellectual property,
software, industrial designs, products, technical studies and data, and
engineering information; (vii) information about potential acquisitions or
divestitures; and (viii) any other non-public information that cannot be
obtained readily by the public and would be useful or helpful to competitors,
customers or industry trade groups if disclosed (collectively, “Confidential
Information”). Employee agrees that Employee shall not, at any time, directly or
indirectly, for any reason whatsoever, with or without cause, unless pursuant to
a lawful subpoena or court order, use, disseminate or disclose any of the
Confidential Information to any person or entity. Employee further acknowledges
that if Employee were to use or disclose, directly or indirectly, the
Confidential Information, that such use and/or disclosure would cause Employer
irreparable harm and injury for which no adequate remedy at law exists.
Therefore, in the event of the breach or threatened breach of the provisions of
this Agreement by Employee, Employer shall be entitled to obtain injunctive
relief to enjoin such breach or threatened breach, in addition to all other
remedies and alternatives which may be available at law or in equity. Employee
acknowledges that the remedies contained in the Agreement for violation of this
Agreement are not the exclusive remedies which Employer may pursue. The
foregoing restrictions in this Section 5 shall not apply to Employee’s
communication with federal, state or local governmental agencies as may be
legally required or otherwise protected by law.

 

  6. Non-Compete and Non-Solicit.

 

  (a) Employer and Employee acknowledge and agree that in performing the duties
and responsibilities of his employment with the Employer, Employee has occupied
a position of fiduciary trust and confidence, pursuant to which Employee has
developed and acquired a wide experience and knowledge with respect to all
aspects of the Business carried on by the Employer, and the manner in which such
Business is conducted. It is the express intent and agreement of Employee and
the Employer that such knowledge and experience shall not be used in any manner
detrimental to the Employer’s business by Employee.

 

-6-



--------------------------------------------------------------------------------

  (b) Employer and Employee further acknowledge and agree that in performing the
duties and responsibilities of employment, Employee became knowledgeable with
respect to a wide variety of Confidential Information which is the exclusive
property of the Employer, the disclosure of which may cause irreparable harm to
the Employer. Employee therefore agrees following the termination of Employee’s
employment, Employee shall treat confidentially all Confidential Information
belonging to the Employer.

 

  (c) For the period beginning on the Termination Date and continuing through
and including December 31, 2019, Employee acknowledges and agrees that he shall
not for any reason, either directly or indirectly (without the prior written
consent of the Employer ), anywhere the Employer’s business operates at the time
of the employment termination:

 

  (i) hold a 5% or greater equity (including stock options whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise, or

 

  (ii) associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with the Employee’s association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity that:

 

  (1) is substantially related to any activity that the Employee was engaged in
with the Employer during the twelve (12) months prior to the Effective Date of
this Agreement;

 

  (2) calls for the application of specialized knowledge or skills substantially
related to those used by the Employee in his activities with the Employer or any
of its affiliates; or

 

  (3) is substantially related to any activity for which the Employee had direct
or indirect managerial or supervisory responsibility with the Employer.

 

  (d)

For the period beginning on the Termination Date and continuing for a period of
two (2) years, Employee acknowledges and agrees that he shall not for any
reason, either directly or indirectly (without the prior written consent of the
Employer ) acting alone or in conjunction with others (i) solicit, induce,
attempt to influence, any employee of the Employer to terminate employment; or
(ii) participate in or be aware of prior to or in advance of any hiring,
employment or retaining in any capacity, at a business in which Employee becomes
a director, officer or employee of or consultant to, (a) of any active employee
of the Employer; or (b) of any employee who was actively employed by the
Employer within the

 

-7-



--------------------------------------------------------------------------------

  previous six (6) months of the date of this Agreement. This restriction will
be inapplicable to (i) employees separated from employment with SUN in
connection with the divestiture of company-owned retail store locations; or
(ii) employees terminated by SUN in connection with any restructuring efforts
related to the strategic shift from a retail business to a wholesale and
distribution business.

 

  (e) Employee specifically recognizes and affirms that the provisions of
Section 6 are material and essential terms of this Agreement. Employee further
acknowledges and agrees that if the non-competition provision found in
Section 6(c) or the non-solicit provision found in Section 6(d) is determined to
be invalid or unenforceable for any reason whatsoever by a court of competent
jurisdiction in an action between Employee and Employer, then Employer shall be
entitled to receive from Employee all Restrictive Covenant Units held by
Employee. In the Event Employee has sold any or all of the Restrictive Covenant
Units obtained under this Agreement, then Employer shall be entitled to receive
from Employee a payment equal to the fair market value of the Restrictive
Covenant Units on the date of sale, transfer or other disposition.

 

  (f) Employee acknowledges and agrees that the Employer will suffer irreparable
harm if Employee breaches any of the obligations under this Section 6, and that
monetary damages would be impossible to quantify and inadequate to compensate
the Employer for such a breach. Accordingly, Employee agrees that in the event
of a breach by Employee of any of the provisions of this Section 6, the Employer
shall be entitled to seek, in addition to any other rights, remedies or damages
available to the Employer at law or in equity, a temporary and permanent
injunction, without having to prove damages, in order to prevent or restrain any
such breach, by Employee, or by any or all of Employee’s partners, employers,
employees, servants, agents, representatives and any other Persons directly or
indirectly acting for, or on behalf of, or in concert with, Employee, and that
the Employer shall be entitled to seek all of its costs and expenses incurred in
obtaining such relief including reasonable attorneys’ and client legal costs and
disbursements.

 

  (g)

Employee hereby agrees that all restrictions contained in this Section 6 are
reasonable, valid and necessary to protect the Employer’s Confidential
Information, goodwill and proprietary business interests. Employee further
agrees never to file any lawsuit, claim or counterclaim challenging or otherwise
seeking to modify or restrict the noncompetition provision set forth in
Section 6(c) of this Agreement. Nevertheless, if any of the aforesaid
restrictions is found by a court having jurisdiction to be unreasonable, over
broad as to geographic area or time or otherwise unenforceable, the Parties
intend for the restrictions therein set forth to be modified by such court so as
to be reasonable and enforceable and, as so modified by the court, to be fully
enforced. If any covenant or provision

 

-8-



--------------------------------------------------------------------------------

  of this Section 6 is determined to be void or unenforceable in whole or in
part, for any reason, it shall be deemed not to affect or impair the validity of
any other covenant or provision of this Agreement, which shall remain in full
force and effect. The provisions of this Section 6 shall remain in full force
and effect notwithstanding the termination of this Agreement for any reason.

 

  (h) For the purposes of this Section 6, “Competitive Enterprise” shall mean
any business enterprise that either (A) engages in any material activity that
directly competes within any material geographical location in which the
Employer or any of its affiliates operates with any material activity that the
Employer or any of its affiliates is then engaged in or (B) holds a 5% or
greater equity, voting or profit participation interest in any enterprise that
engages in such a competitive activity. For the avoidance of doubt, after the
closing of the divestiture of the company owned retail stores is completed, the
term Competitive Enterprise shall expressly not include any retail or C-store
businesses in the continental United States.

 

  7. Employer’s Property. Employee represents that Employee has returned to
Employer all written and electronic records, communications, reports, and other
materials and data (whether or not they contain Confidential Information),
including any copies or reproductions thereof, and all other property or
tangible items, such as computer equipment, purchasing cards and telephone
cards, that belong to Employer and are in Employee’s possession or under
Employee’s control. After returning all such property to the Employer, Employee
shall delete or destroy all electronic copies located on his personal computer,
iPad, Microsoft Surface or other handheld device.

 

  8. Confidentiality of Agreement. Employee agrees not to discuss, disclose or
otherwise communicate any of the terms of this Agreement, including without
limitation the amounts of the payments or other consideration provided, to
anyone except to Employee’s attorney, tax advisor and Employee’s spouse, if any,
or as required by law. Employee understands and agrees that, as a result of this
binding promise of strict confidentiality, Employee may not hereafter discuss or
otherwise communicate with, among other persons, any of Employer’s current or
former employees regarding the terms, including the payments or other
consideration, included in this Agreement. The foregoing restrictions in this
Section 8 shall not apply to Employee’s utilization of internal Employer
reporting procedures, or with respect to Employee’s communication with federal,
state or local governmental agencies as may be legally required or otherwise
protected by law.

 

  9.

Negative Statements by the Parties. Employee and Employer shall refrain from
either directly or indirectly making or publishing any oral or written
statements about one another that would (i) libel, slander, disparage, denigrate
or ridicule the other; or (ii) constitute malicious, obscene, threatening,
harassing, intimidating or discriminatory statements designed to harm the other.
This Section shall apply to the Employee, his spouse and his advisors and to SUN
and its officers and

 

-9-



--------------------------------------------------------------------------------

  directors. Additionally, SUN agrees if it becomes aware of any statements
described above being made directly or indirectly about the Employee by an
employee of SUN or any of its affiliates to undertake reasonable commercial
efforts to put a stop to any such communications.

 

  10. Expense Reimbursement. Employee agrees that any expense reimbursements for
expenses incurred during Employee’s employment with Employer must be submitted
for reimbursement to Employer within three (3) months of the Termination Date.
With regard to the required form for any reimbursement request and supporting
documentation, Employer’s normal policies and rules apply. Employer retains its
normal right to reject or approve expense reimbursements subject to its normal
policies. Any expense reimbursements submitted by Employee more than three
(3) months following the Termination Date shall not be approved.

 

  11. Cooperation. For a period of twenty-four months following the term of the
Consulting Agreement, Employee agrees to cooperate with Employer as reasonably
requested by responding to questions and attending meetings and by cooperating
with Employer and its accountants with respect to any business, accounting,
audit, legal or regulatory issues of which Employee has knowledge. Additionally,
the Employee agrees to be available to assist as reasonably and expressly
requested with respect to legal proceedings and disputes, litigation and/or
governmental proceedings (collectively the “Legal Proceedings”), including
attendance at preparatory meetings, depositions and mediations related thereto
and cooperation with legal counsel. Employer agrees to reimburse Employee for
reasonable out-of-pocket expenses actually incurred for travel, meals and
lodging, in accordance with Employer’s then existing policies, for providing
cooperation specifically requested by Employer. Additionally, Employer agrees to
provide reasonable compensation at a mutually agreed upon rate for his time and
obligations, as a result of providing cooperation specifically requested by the
Employer pursuant to this Section 11.

 

     Employee specifically recognizes and affirms that the provisions of
Section 11 are material and essential terms of this Agreement.

 

  12. Non-Admission. This Agreement, and the payment of money and other
consideration provided by Employer under this Agreement, is not an admission or
indication of any wrongdoing by Employer or Employee.

 

  13. Entire Agreement. Employee agrees that this Agreement constitutes the
complete agreement between the parties and that no other representations have
been made by Employer and that the terms hereof may not be modified except by a
written instrument signed by Employer and Employee.

 

-10-



--------------------------------------------------------------------------------

  14. Severability. In the event that any provision of this Agreement should be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect, except that if the entire Release found in
Section 4 is determined to be unenforceable, then Employer’s promises made to
Employee in Section 2(a) above shall be immediately null and void and any
payments already paid shall be returned or reimbursed by Employee to Employer.

 

  15. Interpretation Under State Law. This Agreement shall be construed under
the laws of the State of Texas without regard to any conflicts of laws
provisions thereunder.

 

  16. Headings. The headings used in this Agreement are inserted solely for
convenience and shall not be used to interpret the meaning of this document.

 

  17. Knowing and Voluntary: By signing below, Employee knowingly and
voluntarily accepts this Agreement and does so of Employee’s own free will.

[SIGNATURE PAGE FOLLOWS]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth below.

 

SUNOCO LP By: Sunoco GP LLC, its general partner  

 

Christopher Curia, EVP & CHRO Dated:                                    
                                               EMPLOYEE

 

Robert W. Owens

Dated:                                    
                                              

Please return executed originals of this Agreement by regular mail to
Christopher Curia, Executive Vice President and Chief Human Resources Officer,
8111 Westchester Drive, Suite 600, Dallas, Texas, 75225

 

-12-